COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



THE STATE OF TEXAS,


                            Appellant,

v.


ERIC MARTINEZ,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00267-CR

Appeal from the

County Court at Law No.  7

of El Paso County, Texas 

(TC# 20060C13484 ) 


MEMORANDUM   OPINION

	Appellee was convicted of possession of marijuana on August 15, 2007.  On August 31,
2007, the trial court granted Appellee's motion for new trial.  The State filed its notice of appeal
in the trial court on September 19, 2007.  Pending before the Court are two motions filed by the
State.  The first, filed on September 19, 2007, requests an extension of time to file a State's
notice of appeal.  See Tex.R.App.P. 26.3.  The second, filed on, September 21, 2007, requests
that we withdraw the State's motion for an extension of time to file its notice of appeal.
	The State's motion to withdraw is granted.  As the State's notice of appeal is untimely
filed, and no motion for extension of time was granted, the appeal was not perfected.  See
Tex.R.App.P. 25.2(a)(1).  The State's motion to withdraw is granted, and the State's motion for
extension of time to file a notice of appeal is withdrawn.  The appeal is therefore dismissed.  The
clerk of the Court is directed to issue the mandate of the Court immediately.




October 11, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)